Case 6:17-cv-01488-CEM-DCI Document 65 Filed 01/10/19 Page 1 of 7 PageID 367




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


  LAUREN LAYTON, and all others similarly
  situated,                                                 Case No. 6:17-cv-01488-CEM-DCI
                 Plaintiff(s),

  v.                                                        Judge Carlos E. Mendoza

  PERCEPTA, LLC a Delaware Limited Liability                Magistrate Judge Daniel C. Irick
  Company,

                          Defendant.



                   JOINT MOTION FOR APPROVAL OF SETTLEMENT
                          AND DISMISSAL WITH PREJUDICE
          Plaintiffs Lauren Layton (“Layton”), Taharria Hamilton (“Hamilton”), Deborah Estes

  (“Estes”), and Lisa Davino (“Davino”), and Percepta, LLC (“Defendant” or “Percepta”)

  (collectively, the “Parties”), through their undersigned counsel, jointly move that the Court:

  (1) approve the terms of the settlement they have agreed to following mediation and

  subsequent settlement negotiations; ( 2) dismiss this case with prejudice; and (3) retain

  jurisdiction to enforce the terms of the Parties’ settlement. In support of this motion, the

  Parties state as follows:

                                       BACKGROUND

          On or about August 14, 2017, Layton filed a putative collective action complaint

  against Percepta, LLC, alleging violations of the Fair Labor Standards Act (“FLSA”)

  (“Complaint”). (Dkt. 1.) Plaintiffs Hamilton, Estes, and Davino opted-in to the collective

  action. (Dkt. 23, 24, 25.) Plaintiffs allege that they worked in excess of forty (40) hours




                                                1
Case 6:17-cv-01488-CEM-DCI Document 65 Filed 01/10/19 Page 2 of 7 PageID 368




  per workweek without receiving overtime compensation for all such hours. In short,

  Plaintiffs claim that they sometimes worked “off the clock” to avoid recording unapproved

  overtime hours.

         Defendant vehemently denies all allegations made by Plaintiffs regarding the

  alleged violations of the FLSA and its overtime compensation provisions. It is

  Defendant’s position that Plaintiffs were properly compensated for all hours worked,

  including any hours in excess of forty (40) hours per workweek. Indeed, Plaintiffs were

  each paid for hundreds of overtime hours that they recorded during their employment.

  Accordingly, the Parties agree that the instant action involves the disputed issue as to

  whether the Defendant violated the FLSA’s overtime compensation provisions.

         On July 20, 2018, the Court denied Plaintiff’s motion for conditional certification.

  (Dkt. 52.) So the Parties proceeded to litigate the claims of the four Plaintiffs.

         Before the discovery deadline of November 23, 2018, the Parties completed written

  discovery and exchanged documents. Defendant took the depositions of each of the

  Plaintiffs; Plaintiffs took three fact witness depositions and a corporate representative

  deposition.

         On November 27, 2018, the Parties attended mediation before John M. Finnigan.

  Though the Parties did not settle at mediation, they continued to discuss settlement . The

  week following the mediation, the Parties agreed to compromise and settle Plaintiffs’

  FLSA claims. Attached as Exhibit A is the Settlement Agreement and Release

  (“Agreement”) entered into by the parties. The Parties have agreed to settle the case for

  $50,000 total. Layton will be paid $7,500; Estes will be paid $7,000; Hamilton will be




                                                 2
Case 6:17-cv-01488-CEM-DCI Document 65 Filed 01/10/19 Page 3 of 7 PageID 369




  paid $5,000; and Davino will be paid $1,000. The remaining amount will be allocated for

  attorneys’ fees and costs.

         The Agreement does not include a general release, a confidentiality provision, or a

  non-disparagement provision.

                                  MEMORANDUM OF LAW

         In the Eleventh Circuit, in order to ensure that an employer is relieved of liability, a

  compromise of an FLSA claim must either be supervised by the Secretary of Labor or

  approved by the district court. See Lynn’s Food Stores, Inc. v. United States, 679 F.2d

  1350, 1352-53 (11th Cir. 1982). In order to approve the settlement, a court must determine

  that the compromise is a fair and reasonable resolution of a bona fide dispute under the

  FLSA. Id. at 1354. If the settlement is fair and reasonable, the court should approve the

  settlement in order to promote the policy of encouraging settlement of litigation. Id.

  The terms of the Parties’ settlement plainly comply with the spirit of Lynn’s Food

  Stores, Inc.

         In deciding whether an FLSA is fair and reasonable under Lynn’s Foods, Florida

  district courts consider the following nonexclusive factors: (i) the existence of fraud or

  collusion behind the settlement; (ii) the complexity, expense and expected duration of the

  litigation; (iii) the stage of the proceedings and amount of discovery completed; (iv) the

  probability of plaintiff’s success; (v) the range of possible recovery; and (vi) the opinions of

  counsel. See, e.g., Roman v. FSC Clearwater, LLC, No: 6:16-cv-969, 2017 U.S. Dist. LEXIS

  66536, at *3 (M.D. Fla. Apr. 21, 2017) (Irick, M.J.), report and recommendation adopted

  by, No: 6:16-cv-969, 2017 U.S. Dist. LEXIS 65957 (M.D. Fla. May 1, 2017). When an




                                                 3
Case 6:17-cv-01488-CEM-DCI Document 65 Filed 01/10/19 Page 4 of 7 PageID 370




  FLSA settlement “reflects a reasonable compromise of [ ] FLSA claims that are actually in

  dispute,” the court may approve the settlement. Id. In reviewing FLSA settlements,

  courts recognize that “[t]here is a strong presumption in favor of settlement.” Id.

          Further, generally, “courts in this district have agreed”:

          [I]f the parties submit a proposed FLSA settlement that, (1) constitutes a
          compromise of the plaintiff’s claims; (2) makes full and adequate
          disclosure of the terms of settlement, including the factors and reasons
          considered in reaching same and justifying the compromise of the
          plaintiff’s claim; and (3) represents that the plaintiff’s attorneys’ fee was
          agreed upon separately and without regard to the amount paid to the
          plaintiff, then, unless the settlement does not appear reasonable on its face or
          there is reason to believe that the plaintiff’s recovery was adversely affected
          by the amount of fees paid to his attorney, the Court will approve the
          settlement without separately considering the reasonableness of the fee to
          be paid to plaintiff’s counsel.

  Davis v. Staramba Corp., No. 8:15-cv-1936, 2016 U.S. Dist. LEXIS 62347, at *4-5

  (M.D. Fla. Apr. 19, 2016) (citing cases), report and recommendation adopted by, 2016

  U.S. Dist. LEXIS 62348 (M.D. Fla. May 11, 2016).

          Here, the Parties negotiated satisfactory settlement terms through counsel that reflect a

  reasonable compromise of the disputed issues. The undersigned counsel, who are experienced

  in wage and hour matters, view the terms agreed upon as a good outcome for the Parties. The

  Parties assessed their respective positions and consulted with their counsel before reaching

  agreement upon the terms of the settlement. Moreover, the amount of attorneys’ fees and costs

  that Percepta will pay on behalf of Plaintiffs was negotiated separately and without regard to

  the amount paid to the Plaintiffs. Ultimately, the Parties decided that it is in their respective

  best interests to resolve this matter through settlement rather than continue with protracted and

  costly litigation.




                                                   4
Case 6:17-cv-01488-CEM-DCI Document 65 Filed 01/10/19 Page 5 of 7 PageID 371




         Based upon the above, the settlement reached in this matter reflects “a reasonable

  compromise of disputed issues [rather] than a mere waiver of statutory rights brought about

  by an employer’s overreaching.” Davis, 2016 U.S. Dist. LEXIS 62347, at *4 (internal

  quotation marks omitted) (quoting DeGraff v. SMA Behavioral Health Servs, Inc., 945 F.

  Supp. 2d 1324, 1329 (M.D. Fla. 2013)). The Parties respectfully submit that their settlement

  should be approved.

                                         CONCLUSION

         In light of the contested issues presented in this case and the potentially protracted and

  uncertain litigation that lies ahead, the settlement terms represent a fair and equitable

  resolution of this matter. The Parties therefore respectfully request that the Court enter an

  order: (1) approving the terms of the settlement of Plaintiff’s claims; (2) dismissing this

  action with prejudice; (3) retaining jurisdiction to enforce the terms of the settlement; and (4)

  granting such further relief as the Court deems just.




                                                  5
Case 6:17-cv-01488-CEM-DCI Document 65 Filed 01/10/19 Page 6 of 7 PageID 372




       Dated: January 10, 2019

       Law Offices of Arcadier, Biggie & Wood      BAKER & MCKENZIE LLP



       By: /s/ Ethan B. Babb (w/ permission)       By: /s/ Arthur J. Rooney
           Ethan B. Babb                              Arthur J. Rooney
           Attorney for Plaintiffs                    Attorney for Defendant PERCEPTA, LLC


       Ethan B. Babb                               Arthur J. Rooney
       Florida Bar No.: 0127488                    Admitted Pro Hac Vice
       babb@wamalaw.com                            arthur.rooney@bakermckenzie.com
       Arcadier, Biggie and Wood, PLLC.            Baker & McKenzie LLP
       2815 W. New Haven, Suite 304                300 E. Randolph Street, Suite 5000
       Melbourne, FL 32904                         Chicago, Illinois 60601
       Tel.: (321) 953-5998                        Telephone: 312-861-8000
       Fax: (321) 953-6075                         Facsimile: 312-861-2899

       Attorneys for Plaintiffs                    Attorneys for Percepta, LLC




                                               6
Case 6:17-cv-01488-CEM-DCI Document 65 Filed 01/10/19 Page 7 of 7 PageID 373




                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on January 10, 2019, a copy of the foregoing was

  electronically filed with the Clerk of the Court using the CM/ECF system and was served on

  all parties of record.

                                            By: /s/ Arthur J. Rooney
                                                    Arthur J. Rooney




                                              7
